On their motion for rehearing the defendants and respondents contend they have not had their day in court upon the matter of the account; that the case was tried as a suit to recover upon two notes; that the account was only between Arndt and Dahl and the remaining defendants are not liable thereon; that the transactions disclosed upon the trial were voidable only and Dahl did not act promptly in disaffirming them; and that the nieces and nephews of Dahl are necessary parties to any final determination of the issues.
We have again carefully reviewed the record.  The complaint was based upon the account and the prayer for relief was for the amount stated to be due on the account, with accrued interest and costs.  The account is stated to be that of the insurance agency, and Arndt acted as agent for it and its individual members.  The defendants were ably represented, they introduced evidence of the transactions, and they do not now claim that they could produce additional evidence.  The record appears to be complete.  It appears in the record that the money is available to pay the obligation and we cannot see that any defendant will be harmed. *Page 172 
The record does not disclose that the defendants ever made a full disclosure to Dahl of Arndt's fiduciary capacity and conflicting interests.  The transactions were voidable by Dahl or his personal representative when the full facts were known.
The nephews and nieces of Dahl are not parties to this action.  Defendants made no effort to make them parties. They have no complaint on that score.
By the Court. — Motion denied with $25 costs.